UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6731


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

THEODIS BECK, SEC. OF CORRECTION; SCOTLAND COUNTY SUPERIOR
COURT,

                Respondents - Appellees.



                               No. 13-6736


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

ROBERT W. SMITH, Superintendent; THEODIS BECK, Secretary of
Corrections,

                Respondents - Appellees.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cv-00492-TDS-WWD; 1:07-cv-00757-TDS-WWD)


Submitted:   August 27, 2013                 Decided:   September 5, 2013


Before KING, GREGORY, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Mary Carla Hollis,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In   these   consolidated      appeals,       Stanley    Lorenzo

Williams   challenges   the   district    court’s    order   denying    his

letter/motion dated February 20, 2013.            We have reviewed the

record and find no reversible error.       Accordingly, we deny leave

to   proceed    in   forma    pauperis,    deny      a    certificate    of

appealability, and dismiss the appeals.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   DISMISSED




                                   3